                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


JOSEPH WEBSTER,                                     19-cv-11928

                  Plaintiff,               HON. TERRENCE G. BERG
      v.

                                            ORDER OF SUMMARY
ROBERT JONES,                                   DISMISSAL
                  Defendant.



     Joseph Webster is currently detained in the Wayne County Jail, in

Detroit, Michigan. He has filed a total of 35 handwritten letters with the

Court, beginning with two letters on June 3, 2019, then six letters on

June 4, 2019, two on June 6, 2019, two on June 10, 2019, sixteen on July

15, 2019, one on July 16, 2019, one on July 19, 2019, two on July 22, 2019,

two on July 29, 2019, and one on August 7, 2019. The letters are
addressed to Chief Judge Denise Page Hood and concern a multitude of

topics, most unrelated to one another. The Clerk’s Office docketed the

first letter as a prisoner civil rights complaint (ECF No. 1) and the

subsequent letters as just that, letters (ECF Nos. 2–12, 14–30, 32–36,

37). For the reasons discussed below, the Court will dismiss this case

without prejudice.
     Rule 3 of the Federal Rules of Civil Procedure provides: “A civil

action is commenced by filing a complaint with the court.” Webster’s

letters do not indicate that he intends to file a complaint. He has not

submitted any application to proceed in forma pauperis, so if these letters

were to be considered a complaint, Webster would be assessed the full

filing fee for this action, which is substantial. See 28 U.S.C. § 1915(b)(1);

McGore v. Wrigglesworth, 114 F.3d 601, 612 (6th Cir. 1997) (holding that

upon the filing of a complaint, a prisoner becomes responsible for

payment of the entire filing fee), overruled on other grounds by Jones v.

Bock, 549 U.S. 199 (2007). The Court therefore declines to construe
Webster’s letters as a complaint under Rule 3.

     If Webster wishes to file a complaint, there is a form civil rights

complaint that he can use. A copy of that form will be included with the
served copy of this Order. If he wishes to pursue his case, Webster must

plainly set forth the defendants and the grounds upon which he seeks

relief. The filing of additional letters addressed to Chief Judge Hood or

the undersigned will not be sufficient to commence a civil action in this

Court.

     The case is also subject to dismissal because the letters fail to
comply Rule 8(a)(2) of the Federal Rules of Civil Procedure. That rule

requires that a complaint set forth “a short and plain statement of the

                                     2
claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2)

(emphasis supplied). It is difficult to understand the facts alleged in

Webster’s letters and to discern what relief he seeks from this Court.

Fundamentally, the letters fail to set forth a short and plain statement

of his claims and therefore fail to comply with Rule 8(a)(2).

     Accordingly, the Court DISMISSES this case without prejudice.

     SO ORDERED.




Dated: August 19, 2019         s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                      3
